 


113 HR 4935 RH: Child Tax Credit Improvement Act of 2014
U.S. House of Representatives
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 393 
113th CONGRESS 2d Session 
H. R. 4935 
[Report No. 113–527] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 23, 2014 
Ms. Jenkins (for herself, Mr. Kelly of Pennsylvania, and Mr. Nunes) introduced the following bill; which was referred to the Committee on Ways and Means 
 

July 17, 2014
Additional sponsor: Mr. Reed

 
July 17, 2014 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
 
 
 
 
A BILL 
To amend the Internal Revenue Code of 1986 to make improvements to the child tax credit. 
 
 
1.Short titleThis Act may be cited as the Child Tax Credit Improvement Act of 2014.  
2.Improvements to child tax credit 
(a)Elimination of marriage penaltySection 24(b)(2) of the Internal Revenue Code of 1986 is amended by striking means— and all that follows and inserting means $75,000 (twice such amount in the case of a joint return)..  
(b)Inflation adjustment of credit amount and phaseout thresholdsSection 24 of such Code is amended by adding at the end the following new subsection: 
 
(g)Inflation adjustment 
(1)In generalIn the case of any taxable year beginning in a calendar year after 2014, the $1,000 amount in subsection (a) and the $75,000 amount in subsection (b)(2) shall each be increased by an amount equal to— 
(A)such dollar amount, multiplied by  
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2013 for calendar year 1992 in subparagraph (B) thereof.  
(2)RoundingAny increase determined under paragraph (1) shall be rounded— 
(A)in the case of the $1,000 amount in subsection (a), to the nearest multiple of $50, and  
(B)in the case of the $75,000 amount in subsection (b)(2), to the nearest multiple of $1,000..  
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.  
 
 
1.Short titleThis Act may be cited as the Child Tax Credit Improvement Act of 2014.  
2.Improvements to child tax credit 
(a)Elimination of marriage penaltySection 24(b)(2) of the Internal Revenue Code of 1986 is amended by striking means— and all that follows and inserting means $75,000 (twice such amount in the case of a joint return)..  
(b)Inflation adjustment of credit amount and phaseout thresholdsSection 24 of such Code is amended by adding at the end the following new subsection: 
 
(g)Inflation adjustment 
(1)In generalIn the case of any taxable year beginning after 2014, the $1,000 amount in subsection (a) and the $75,000 amount in subsection (b)(2) shall each be increased by an amount equal to— 
(A)such dollar amount, multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2013 for calendar year 1992 in subparagraph (B) thereof. 
(2)RoundingAny increase determined under paragraph (1) shall be rounded— 
(A)in the case of the $1,000 amount in subsection (a), to the nearest multiple of $50, and 
(B)in the case of the $75,000 amount in subsection (b)(2), to the nearest multiple of $1,000.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014. 
 
 
July 17, 2014 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
